 In the MatterOf IRVINGAIR CHUTE CO., INC.,andPARACHUTE WORKERS,LOCALOF UPHOLSTERERS'INTERNATIONAL UNION OF NORTH AMERICA,A. F. OF L.Case No. 0-2659.-Decided August 27, 1943DECISIONANDORDEROn June 29, 1943, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and that it takecertain affirmative action, as set forth in the copy of the IntermediateReport annexed hereto.Thereafter, the respondent and the Inde-pendent filed exceptions to the Intermediate Report, and the respond-ent submitted a brief in support of its exceptions.On July 22, 1943,the respondent, with the consent of counsel for the Board, filed amotion to correct the record herein in certain respects; the motion ishereby granted, and the corrections are ordered made in the record.The Board has considered the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptionsand brief, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner,with the following exceptions and additions : .1.The Trial Examiner has found that Supervisor Willis' antiunionstatement to employee Sebastian did not constitute an unfair laborpractice, on the ground that the latter's solicitation of Willis to jointhe A. F. of L. "evoked the remark."We are not without doubt as tothis finding, but the A. F. of L. has not excepted to it, and we deemitunnecessary to pass on the question since there is sufficient otherevidence in the record to support the Trial Examiner's ultimate find-ing,which we adopt, that the respondent has interfered with, re-strained, and coerced its employees, within the meaning of Section8 (1) of the Act.2.The Trial Examiner has found that the respondent discrimi-natorily discharged Jane Bowsher because of the union activity of her52 N. L R. B., No. 31.201 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDhusband, and we agree with the finding as far as it goes.However,it is admitted by General Manager Rogers that Bowsher was dis-charged also because he believed she had been placed in the plant toobtain information which would aid the A. F. of L.'s organizing cam-paign among the respondent's employees.There is no showing inthe record that Bowsher was expected to act as a spy or to obtainconfidential information.It therefore seems clear, and we find, thatBowsher was discharged not only because of the union activity of herhusband, but also because of her own potential usefulness to the A. F.of L..Although Bowsher was not a member of the A. F. of 'L., it isapparent, and we find, that her discriminatory discharge discouragedunion membership among the respondent's employees, within themeaning of Section 8 (3) of the Act.3.The Trial Examiner has made no findings as to the respondent'sresponsibility for the activities of Dock Adams and William Wither-spoon on behalf of the Independent.There is evidence which tendsto indicate that at least Adams might be regarded as identified withmanagement,' but, inasmuch as the record shows that a number of su-pervisory employees, for whose conduct the respondent is clearlyresponsible, joined, supported, and participated in the formation ofthe Independent, we find it unnecessary to determine whether or notthe activities of Adams and Witherspoon constitute further supportof the Independent by the respondent.ORDERUpon the entire record in `tke case, and,pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Irving Air Chute Co., Inc.,Lexington, Kentucky, and its officers, agents, successors, and assigns,shall :.1.Cease and desist from :(a)Dominating or' interfering with the administration of Inde-pendent Lexington Parachute Worker's Union of Lexington, Ken-tucky, or with the formation or administration of any other labororganization of its employees, and from contributing support toIndependent Lexington ParachuteWorker's Union of Lexington,Kentucky, or to any other labor organization of its employees ;(b)Recognizing Independent Lexington Parachute Worker's Un-ion of Lexington, Kentucky, as the representative, of any of its em-ployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment;(c)Giving effect to the contract of April 3, 1943, with IndependentLexington Parachute Worker's Union of Lexington, Kentucky, or toany extension, renewal, or modification thereof, or to any supersedingagreement ; IRVING AIR CHUTE Co., INC.203(d)Discouraging membership in Parachute Workers, Local of Up-holsterers' International Union of North America, Affiliated with theAmerican Federation of Labor, or 'm any other labor organization ofits employees, by discriminating in regard to the hire and tenure ofemployment of any of its employees, or any term or condition of theiremployment;(e) In any other manner interfering with, restraining, or coercing.its employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from, and completely disestablish,Independent Lexington Parachute Worker's Union of Lexington,Kentucky, as the representative of any of its employees for the pur-pose of dealing with the respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditionsof employment;(b)Make whole Jane Bowsher for any loss of pay she has sufferedby reason of the respondent's discrimination against her, by paymentto her of a sum of money equal to the amount she would normally have-earned as wages from January 15, 1943, the date of her discriminatorydischarge, to February 8, 1943, the date on which the discriminationwas discontinued, less her net earnings during that period ;(c)Post immediately in conspicuous places in its two plants atLexington, Kentucky, and maintain for a period of at least sixty (<consecutive days from the date of posting, notices to its employeesstating: (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a), (b), (c),(d), and (e) of this Order; (2) that the respondent will take the af-firmative action set forth in paragraphs 2 (a) and (b) of this Order;and (3) that the respondent's employees are free to become and remainmembers of Parachute Workers, Local of Upholsterers' InternationalUnion of North America, affiliated with the American Federation ofLabor, and that the respondent will not discriminate against any em-ployee because of membership in or activity on behalf of that organ-ization ;(d)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.CHAIRMAN fILLIS took no part in the consideration of the aboveDecision and Order. 204DECZSWNS OF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTMr. James A. Shaw,for the Board.Mr. William H. TownsendandMr. John L. Davis,of Lexington, Ky, for the.respondent.Mr. John Y. Brown,of Lexington, Ky, andMr. William Lohrumn,of Cincinnati,Ohio, for the A. F. of L.Mr. Lawrence C. Jenkins,of Lexington, Ky., for the Independent,STATEMENT OF THE CASEUpon an amended charge 1 duly filed by Parachute Workers, Local of Uphol-sterers, International Union of North America, A. F. of L, herein at times calledthe A. F. of L., the National Labor Relations Board, herein called the Board, byitsRegional Director for the Ninth Region 2 (Cincinnati, Ohio), issued its com-plaint dated April 6, 1943, against Irving Air Chute Co, Inc., herein called therespondent, alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (1), (2)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat449, herein called the Act.Copies of the complaint, accompanied by notice ofhearing were duly served upon the respondent, the A F. of L. and IndependentLexington Parachute Worker's Union of Lexington, Kentucky, herein called theIndependent, alleged in the complaint to be dominated by the respondent.With respect to the unfair labor practices the complaint alleged in substancethat the respondent: (1) since in or about December 1942, through its officers,agents and employees has engaged in a course of conduct which has interferedwith, restrained and coerced its employees in their rights to self-organization, toform, join or assist labor organizations, to bargain collectively through represen-tatives of their own choosing and to engage in concerted activities for the pur-poses of collective bargaining and other mutual aid or protection; (2) sinceDecember 1942 through its officers, agents and employees has interfered with,restrained and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act by questioning employees as to their union affiliation andl1I'nionmatters; stating to its employees that they would be preferred with respectto security of employment and other conditions thereof if they did not join orassist the A. F. of L. and did not engage in other concerted activities relating toself-organization; threatening its employees with discharge or other reprisals ifthey became or remained members of the A F. of L ; urging, persuading andwarning its employees to refrain from-A. F. of L membership ; imposing penal-ties upon A. F of L. members for minor and common mistakes for which otheremployees were not penalized; vilifying, calumniating and maligning the A. F.of L. and its leaders ; threatening removal of the plant if an appreciable numberof employees joined the A. F. of L.; offering its employees better working condi-tions if they would refrain from A. F. of L. membership and join the Independ-ent; employing agents to go through its plants during working hours and dis-courage A. F. of L. membership; employing labor spies to inform it of A. F. of L.activities and to discourage its employees from becoming A. F. of L. members;employing agents to call on the spouses of its employees and warn them of direconsequences if the employees should become unionized and to cause them to dis-suade their spouse-employees from becoming A. F. of L. members; (3) in Febru-1 The amended charge was filed in the Regional Office on April 6, 1943zReference in this report to the Regional Office and the Regional Director in all instanceshave application to the Board's Ninth Region. IRVING AIR CHUTE CO., INC.205ary 1943 initiated, formed, sponsored and promoted the Independentand sincethat time has assisted, dominated, contributed to the support of and interferedwith the administration of the Independent; (4) on or about January 15, 1943,dischargedor laid off Jane Bowsher and refused to reinstate her until on or aboutFebruary 22, 1943, in order to discourage the A. F. of L. The respondent filedan answer' in which it denied thecommissionof any unfair labor practices.Pursuant to notice, a hearing was held at Lexington, Kentucky, from April 20toMay 20, 1943, before the undersigned, the Trial Examiner duly designated bythe Chief Trial Examiner.The Board, the respondent, the A. F. of L 4 and theIndependent were represented by counselThe' Independent at the beginning ofthe hearing moved for leave to intervene.The motion was granted with respectto these allegations of the complaint which arise out of Section 8 (2) of the Act.All parties participated in the hearing and were granted full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bear-ing upon theissues.At the commencement of the hearing the respondent renewed a motion,deniedwithout prejudice by the Regional Director prior to the hearing, to dismiss thecomplaint as failing "to comply with Section IV of Article II of the Rules andRegulations of the Board." It also reneni'ed a motion, denied without prejudiceby the Regional Director prior to the hearing, to make the complaint moredefinite, specific and certain with respect tr names and certain other matters.The undersigned denied the motion to dismiss and granted in part the motionto make more definite, specific and certain by requiring that counsel for the Boardfurnish the respondent with the names of its officers, agents and employeesreferred to in certain parts of the complaint 6At the close of the hearing amotion was made that the pleadings be amended to conform to the proof withrespect to such matters as dates and names' The motion was grantedThepartieswere given opportunity to file briefs with the undersignedOnly therespondent has availed itself of this privilege.Upon the entire record in the case and from his observation of the witnessesthe undersigned makes the following:FINDINGS or FACTITHE BUSINESS OF THE RESPONDENTIrving Air Chute Co . Inc., a New York corporation, has its office andprincipalplace of business in Buffalo, New York.This proceeding is concerned withitsLexington,Kentucky, operations where it has two manufacturing plantsand is engaged inthe manufacture, sale, and distribution of parachutesOneof its Lexington plants. herein at times called the old plant, has been in operationsince in or about Nobeniber 1941. The other Lexington plant, hereinat timescalled the new plant, has been in operationsince in orabout February 1943Therespondent has about 560 employees at the old plant and about 760 at the newplant.The principal raw materials used at these plants are nylon andcanvas.3 The answer here referred to was an amended answer filed on or about April 20, 1943hCounsel for the A F of L entered an appearance after the first week of the hearing.Prior to that time an A P of L representative appeared for it'The undersigned indicated at the time of the ruling on this motion that in event therespondent should feel unfairly suipiised by the Board's evidence, the undersigned wouldconsider allowing the respondent time during which to make piepaiation of its caseSomerecesses were allowed luting the hearing for this purposeCounsel for the Board, the respondent, the A F of L, and the Independent joinedin this motion. 206DECIS2ONS OF NATfO`AL LABOR RE'L ATIOl S BOARDAll of the raw materials used in its Lexington operations are shipped to Lexingtonfrom outside the State of Kentucky and all of the finished products from theseplants are delivered outside the State.These products are sold to the United.States Government and the total value of such products sold in 1942 was $50,000The respondent agrees that it is engaged in interstate commerce within themeaning of National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDParachuteWorkers, Local of Upholsterers'InternationalUnion of NorthAmerica,is a labor organization affiliatedwith theAmerican Federation of Labor,admitting to membership employees at the respondent'sLexington plantsIndependent Lexington Parachute Worker'sUnion of Lexington,Kentucky, isan unaffiliated labor organization,admitting to membership employees at therespondent's Lexington plants.VIIITHE UNFAIR LABOR PRACTICESIA The drive by the A. F. of L. to organize the respondent's Lexington employees;interference, restraint, and coercionDuring August 1942 while the respondent's'operations in Lexington were stillconfined to the old plant the A F of L. began a drive to organize the employeesin that plant.At that time William Lohrum, organizer for the A F of L,called on Harold G. Rogers, the assistant treasures' of the respondent corpora-tion and its general manager in Lexington, Lohrum telling Rogers on this occa-sion that he intended to organize the employees and that he didn't want Rogersto interfere.In the testimony regarding events which followed during the A F of Lorganizational drive repeated mention is made of a group of employees who arecommonly known to both the respondent and the employees as supervisors.Because of the repeated mention in the evidence of this class of employees, it isnecessary to consider their position in the respondent's organization of itsLexington plantsThe production employees in each of these plants are as-signed to about ten departments.The plants operate on a two-shift basis.About 10 supervisors, one for each department, direct the work of each shift.There are thus, about 40 supervisors in the 2 plants.The supervisors on eachshift are responsible to a floor supervisor or head supervisor? Each of thefour floor supervisors is responsible to the manager's assistant and the latterin turn is responsible to the manager.The undersigned credits the testimonyof Louise Clarke, the manager's assistant, that the number of employees directedby supervisors varies about 8 to 35, according to the size of the department.It is not customary for supervisors to engage in production work. Some ofthem do such work occasionally, however, by operating the machines of absentemployees in their respective departments.Each supervisor keeps a dailyrecord book showing the work done by the employees in the department andtheir record of attendance, and this record ii^ kept available for inspection bythe general manager at all timesThese records are used in considering whatemployees should be promoted.The supervisors have authority to excuse em-ployees from work, and it is their duty to caution employees who ai e repeatedlyabsent or tardy. In case of an error on the time card of an employee, it isat times necessary for the supervisor to "okeh" the employee's card in order'Rogers at one point in his testimony referred to these employees as the supervisors andto the heads of departments as the assistant supervisors.All other witnesses, however,referred to the department heads as supervisors, and this Report uses such terminology. TRVI\ G AIR CHUTE CO., iI[N C.207to correct the matter on the company recordsSupervisors have the power torecommend the discharge of employees in their respective departments, therecommendation being made to the floor supervisor who in turn presents itto the personnel director.Most of the supervisors are paid by an hourly ratherthan a weekly rate, but it is the practice to pay them a higher rate than thatpaid the other employees in their respective departments.'In the A. F. of L. organizational drive which continued after the conferencebetween Lohrum and Rogers, as detailed above, one of those employees mostactive on its behalf was John Sebastian, a shroud line ° maker and tester. Sebas-tian, secretary of the A. F. of L. local union, was active both in distributing A. F.of L. literature and in soliciting memberships. In November one day after workon a parking lot near the plant, Sebastian, who was unaware that supervisorswere not supposed to join labor organizations. solicited Ober DWillis, a super-visor of the hand sewers, for A. F. of L membership.10 Sebastian testified thatWillis stated on this occasion, "You're gonna get in a jam over this, Johnny, andyou'll get fired if you keep fooling with it."Willis stated a different version ofthis conversation, testifying that he told Sebastian the two of them might getinto trouble if the subject was discussed on company timeAlthough Willis testi-fied that Sebastian solicited his membership both on this and several other occa-sions, he did not specify any occasion when Sebastian did so on company timeSebastian denied that he engaged in solicitation on company time.The under-signed credits the testimony of Sebastian about this conversation as stated above.Albert Smith, supervisor of the night shift in the harness department,11 in De-cember 1942, spoke to several employees in the department on the subject of theA F. of L. James B Cobb, an employee at that time, testified that Smith calledhim during working hours from a sewing table in the department to a desk andinquired whether Cobb knew "anything about this Union"; that Smith told himthat anyone who had anything to do with it was likely to lose his job;, also thatSmith said Waite had stated he would move the plant before he would "see thisunion take effect."Lewis Hughes, another employee in the department, who re-turned to employment at the old plant in January 1943, after several monthsleave of absence, testified that soon after his return to work in January, Smithspoke to him and several other employees in the department, telling them thatthose who joined the A. F..of L. would lose their jobs. Smith admitted havingengaged Cobb and some other employees in conversation about the A. F. of L.,but gave a different version of the matter.He testified that one night in Decem-ber 1942 he talked to Cobb and the others after he had heard rumors that the8 The scheme of organization prior to the opening of the "new plant in February wassubstantially the same as that here described for the two plants.Before the new plantopened, however, the old plant operated on a three-shift basis.Moreover, until April theold plant had a plant superintendent,M. L Smith.He was above the floor supervisors inauthorityHe is now serving in the armed forces of the United States°The shroud lines are a sort of suspension cord which connect the canopy or chute properand the harness10A number of supervisors joined or lent assistance to the Independent as detailed below.This is in contrast with the fact that there is no evidence of supervisors having joined orlent assistanceto the A. F.of L., except in one instance.Louise Clarke,assistant to thegeneral manager, testified that Joseph B. Hendricks, an employee who was promoted to theposition of supervisor early in 1943, was reprimanded after such promotion because heremained active for the A F. of LAlthough Hendricks gives a decidedly different versionof the incident,the undersigned resolves the doubt in favor of the respondent and creditsClarke's testimony as set forth aboveEmployees in the instant case were quite naive aboutunions and on a few occasions asked supervisors to join the A F. of L,apparently fiomlack of understanding11 Since the events herein detailed about Smith he has been transferred,to the new plantwhere he supervises the morning shift in the harness dcpai tment 208DE'CIiSiIONS OF NATIONAL LAB-OR RE'LA'TIONS BOARDA. F. of L was going to call a strike; that he was against strikes in war times;that he went to some employees personally and advised them they would be outof work in case of a strike.On cross-examination Smith stated an inability toremember the source of the strike rumor.He also testified that he would neitheradmit nor deny having stated that the plant might be moved if the A. F of Lorganized the employees,as he was not sure'whether he had so stated or not 12Under all the circumstances the undersigned credits the testimonyof Cobb andHughes regarding the remarks of Supervisor Smith as set forth above.As stated above, the remarks of Supervisor Willis to Sebastian were madeat a time when the latter,under a misapprehension regarding the propriety ofsupervisors joining the A. F. of L., solicited Willis for membership.Since thesolicitation ofWillis for such membership evoked the remark,the undersignedwill not find it to be an unfair labor practice.His remark on this occasion,however—as a display of his opposition to the A F. of L. organizational drive, hasbeen considered by the undersigned in determining that certain other acts andstatements of supervisors as detailed herein were also designed to hinderA. F of L. activities and constituted unfair labor practices.The undersigned finds that by the remarks of Supervisor Albert Smith as de-tailed above,the respondent has interfered with,restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.B. Thediscrimination against Bowsher,The complaint alleges that in order to discourage the A F. of L,the respondenton or about January 15,1943, n terminated the employment of Jane Bowsherand refused to reinstate her until on or about March 12, 1943.The respondentalleges in its answer that it did not discharge Bowsher,but that she was a newemployee and that it laid her off because of a slack period in the department.Bowsher began work for the respondent on or about January 9, 1943 Shewas assigned to work operating a sewing machine at which she sewed intoparachute harness a sort of reinforcement known as a U.On the evening of January 14, after Bowsher had begun work 5 days before,a woman who refused to state her name telephoned RogersThis woman toldRogers that a picket line was about to be placed around the respondent's plantand that Bowsher, whose husband was president of a union of employees atthe telephone company in Lexington, had been placed in the plant "to see ifshe could get information for the Union "About 9 p. in., after Rogers had received this telephone call, he in turn tele-phoned Ethel Clements, the respondent's personnel director, at her home inLexington.After inquiry from Rogers, Clements told him that she rememberedhaving employed Bowsher a few days before, and Rogers asked Clementsto ascertain whether Bowsher's husband was president of the union men-tioned above.Clements then talked by telephone to Bowsher's brother-in-law,Edward Gaines, and ascertained from Gaines that Bowsher's husband was amember of the union of telephone company employees. Although Clementsi-12 Plant Superintendent M L. Smith heard Supervisor Albert Smith tell one of theemployees with whom the latter admitted he discussed unions in December that employeeswho joined a union might find themselves out of workSuperintendent Smith cautionedSupervisor Smith after this incident not to discuss union natters with employeesThenext day Superintendent Smith reported to Rogeis that he had so cautioned SupervisorSmith.Rogers then also cautioned Supervisor Smith not to discuss the subject of unionswith the employeesIt is obvious fiom the findings,made above that Smith continuedhis remarks in opposition to the A F of L. after these wainings.See Conclusions regardingthe Independent, infra13All dates refer to the year 1943 unless indicated otherwise. IRVING AIR CHUTE CO., INC.209apparently did not succeed in verifying whether he was president of that union,a short time after her conversation with Gaines she met Rogers in a drug storein Lexington and reported to I1i1n what she had ascertained about the affilia-tion of Bowsher's husband with it.This labor organization was known as theNational Federation of Telephone Workers.Bowsher's husband in fact was notonly a member,but also president of this labor organization.Moreover,Rogers,during the.evening, ascertained from some-source the-fact that he was presi-dent of this labor organization 14 Rogers then instructed Clements during theconversation in the drug store to lay off Bowsher. Clements did so the nextmorning, telling Bowsher that the plant could not use her for a while becauseof a shortage of the material needed in her work. Clements also stated thatshe would communicate with Bowsher when the respondent could again useher services._After Bowsher left the plant that day she learned in a telephone conversationwith her sister,Gaines' wife,about the conversation of Gaines and Clementsthe evening before.Bowsher then telephoned Clements and stated that althoughher husband was president of the union of telephone company employees sheherself was not a member of a union.She told Clements that she could notunderstand why she was"let out of work."Clements told Bowsher that shewould take up the latter's case with Rogers.During the month of February the respondent moved a portion of its personneland machinery from the old plant to its new plant in Lexington.About thattime Bowsher telephoned Rogers.She asked him for reemployment and re-quested an appointment.Rogers did not give Bowsher an appointment, but hetold her that because of the difficulties incident to moving, the respondent wasnot adding any employees at the time.Bowsher also telephoned Clements aboutreemployment on several further occasions,but without success until on or aboutMarch 12, when Clements reemployed Bowsher, assigning her work at the oldplant in a different department from that in which she had been employed inJanuary.As stated above, when Clements terminated Bowsher's employment on January15 the former indicated that she was laying off Bowsher because of shortage ofmaterialsMoreover,Rogers testified at the hearingthatshortage of materialswas a cause of Bowsher's employment termination. It is significant, however,that in Rogers' conversation with Clements on the evening of January 14 he didnot mention shortage of material,but only the question of the union relation-ships of Bowsher's husband.After learning that he was president of the Na-tional Federation of Telephone Workers, Rogers, without waiting to make furtherinvestigation in the matter, told Clements to discharge Jane Bowsher.AlthoughClements mentioned shortage of materials when she dischargedBowsher, herown testimony shows that she was not instructed by Rogers to mention thesubject.That there was some work done on her machine soon after her em-ployment termination, regardless of the material shortage, is shown by thetestimony of Jamie Miller, who was called as a witness by the respondent.Thisemployee, who worked in Bowsher's department, testified and the undersignedfinds that "there was a girl brought up from downstairs and put on the machine"about 2 weeks after Bowsher's employment termination."Moreover, Lillian14Rogers'testimony shows that he learned such fact that eveningAlthough he attributedthe information to Clements,there is doubt that he obtained it from herThe testimonyof both Clements and Gaines indicate that Clements did not verify through Gaines whetherBowsher's husband was president of the union at the te1eP''1one company11 SeeMexsa Textile Mills and Textile Workers Organizing Committee,11 N L R B 1167,enf'd,Maria Textile Mills v. National Labor Relations Board,110 F (2d) 565(C C. A. 5) ;Memphis Fuintiture Manufacturing Company and Furniture Workers Local Union No 117) 210D'ECISION'S OF NATIONALLABORRIELAMIONNS BOARDTucker, supervisor of the department in which Bowsher worked in January, tes-tifiedwithout contradiction, and the undersigned finds, that the shortage ofmaterial on Bowsher's operation had existed before Bowsher began work.Furthermore, Rogers testified that as a result of the telephone call and the in-formation he had secured about Bowsher's husband he would have directed herlay-off irrespective of any material shortage.Under the circumstances, althoughit is obvious that some material shortage existed on Bowsher's operation, theundersigned is convinced and finds that the union affiliation and activity ofBowsher's husband and not the shortage of material was the cause of heremployment termination.A more effective method of discouraging unionactivity could hardly be devised than to discriminate against those in the familyof one who engaged in such activity 10The undersigned finds that in terminating the employment of Jane Bowsheron January 15,-1943, the respondent discriminated in regard to her hire andtenure of employment, thereby discouraging membership in a labor organi-zation and interfering with, restraining and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.It is necessary to determine, however, whether the discrimination againstBowsher continued until the time she was reemployed on or about March 12.As stated above; Rogers indicated to Bowsber over the telephone that thedifficulties incident tomoving part of the equipment and personnel to thenew plant prevented her reemployment at the time she inquired of him con-cerning the matter.The machine operated by Bowsher during her 5 days ofemployment in January was one of those moved to the new plant. Duringthis period of adjustment in February there were a number of lay-offs of em-ployees at the old plant.Ethel Johnson, for instance, who, like Ilowsher,sewed a kind of reinforcement in the parachutes, in January operated themachine adjacent to that used by Bowsher. Johnson, soon after January 15,was transferred to some work in another part of the plant and was thereafterlaid off from on or about February 8 until about middle of March.Her testi-mony shows that a material shortage existed at the time It is reasonableto conclude that in the event Bowsher's employment had not been terminatedby the discrimination against her on January 15 she would have been laid offfor the reasons indicated above at about the time Johnson was laid off. Theundersigned finds that the discrimination against Bowsher did not continueafter February 8, 1943.C. The activities of Sutter; fm titer interference, restraint and coercionA prominent citizen in Lexington is C. W. Sulier, who since January 22,has been president of the Lexington Board of Commerce. Sulier representsseveralinsurance companies,and in January, February and March he enteredthe plants and talked to certain employees about purchasing policies of groupinsuranceunder a plan sponsored by one of the companies which he represents.Witnesses called by the Board gave testimony designed to show that one ofthe purposes of Sulier in visiting the plants and in calling at the housesof certain employees,as discussedbelow, ostensiblyas an insurancesalesman,United Brotherhood of Carpenters and Joiners of America,3 N. L. R.B. 26, enf'd,MemphisFurniture ManufacturingCompany v. N. L R. B,96 F. (2d) 1018 (C. C. A 6),cert denied305 U. S.627.The Cleveland Cliffs Iron Company and The InternationalWoodworkers ofAmerica, Local Union No.15, 30 N. L. R.B. 1093, enf'd, as mod. N.L.R. B. v ClevelandClefsIron Co,133 F. (2d) 295 (C. C. A. 6)16 Jamie Miller,as statedabove, was called by the respondent and this testimony wasgiven in response to questionsasked by therespondent's counsel. MR.VINGALE CHUTE00., INC.211was to assist the respondent in combatting the A. F. of L.; that he and therespondent had an understanding that he was to render such assistance andthat Sulier was allowed to visit the'-,slants and talk to the employees duringworking hours pursuant to this un6!standing.As Sulier sold about $360,000worth of insurance to the respondent's employees during the canvas he madeof them early in 1943, it is clear that one purpose in soliciting them was tosell insurance.The testimony as detailed below, however, makes it necessaryto determine whether another purpose in his campaign of solicitation was tooppose the A. F. of L. and, if so, whether such opposition was with theknowledge and approval of the respondent.Sulier paid a visit to employees in the old plant on January 12. He there-aftermade about five further visits to that plant, the last such visit beingon March 15. On February 15 and March 15 he similarly visited employeesin the new plant. On these occasions he circulated freely among the em-ployees, talking to both production and supervisory employees.As the respondent's Lexington plants are engaged entirely in productionfor the war effort, it is not customary for the ordinary layman or citizento enter the plants.Armed guards are maintained at the plant entrances,visitors are supposed to "sign in" and to enter the plant pursuant to per-mission.The proper procedure for strangers who wish to enter the plant isfor them to explain the purpose of the proposed visit to Alton W. Graeff,Armed Air Forces Inspector in Charge, and obtain his permission.This pro-cedure is not always strictly followed, however.Before Sulier entered the old plant on January 12 he obtained such per-mission from Graef.17Graeff noticed Sulier in the plant talking to employeeson some of his further visits, however, when Sulier had failed to obtain hispermission.Graeff testified that on one such occasion Ethel Clements, per-sonnel director, referring to Sulier, stated that he was in the plant to seeif he couldn't help them with "this union mess.Moreover, Eleanor B. Omer,a stenographer employed by the "Army Air Force" and under the supervisionof Graeff, testified in corroboration of Graeff that she was present in the oldplant in January or February on an occasion when Clements made such astatement to Graeff."Clements denied that she had any such conversation withGraeff.Furthermore, Ethel Johnson, an employee mentioned above, testified that Suliertalked to her at her place of work in the old plant at the time of his visit there onJanuary 12. Johnson testified that when she first saw Sulier on this occasionhe was talking to Supervisor Levy of the silk department; that later she sawhim talking to Supervisor Tucker and Personnel Director Clements ; that Tuckerbrought Sulier to Johnson's place of work where Tucker introduced him ; thatTucker then walked away and Sulier talked to Johnson. Johnson testified thatSulier, after asking Johnson if she would be interested in the purchase of suchan insurance policy, told her that he had sold some insurance at the Hub ToolCompany ; 30 that its plant came nearly being moved from the town when anattempt was made to organize the employees; and that the plant 20 could be11Graeff testified that Sulier never obtained his permission to enter the plant.Theundersigned is convinced on the basis of Sulier's testimony and the "visitor register,"however, that Suller obtained, such permission on the occasion described above, but did notagain obtain permission at the times of his later visits.19Graeffplacedthe date of Clements' remark at a much laterdate thanOmer, but theundersignedis convinced that their testimony referred to the sameoccasion.19 This firm operates a plant in Lexington.201t is not clear fromthis portion ofthe testimony whether reference was made to therespondent's plant orthat of the Hub Tool Company.549875-44-vol. 52--15 212I}ECISTONS OF NATIONAL LABOR RELATIONSBOARDmoved within 72 hours if the employees should be organized.Sulier testifiedthat his visits to the respondent's plants were only for the purpose of selling in-surance and that on none of these occasions did he advise with employees aboutunion matters.He admitted having had the conversation with Johnson in theplant under the circumstances described in her testimony as set forth above, butdenied having discussed with Johnson at the time of his talk with her in the plantanything except the subject of insurance.He testified that his only reference tothe Hub Tool Company was as a plant where he had sold insurance.Graeff and Omer are not on the respondent's payroll.Moreover,there is noevidence that they are adherents of either of the 'labor organizations involvedin these proceedings. It is likely they would be less interested in the events ofthis case than employees of the respondent, who are eligible to membership inthese labor organizations.The respondent contends in its brief that substantially all the evidence adducedby the Board with respect to the unfair labor practices consisted of perjuredtestimony.The respondent is especially vehement in its attack on the credibilityofGraeff, whose testimony with respect to Clements' remark regarding Su-lier's presence in the plant to help the respondent "with this union mess" hasbeen credited above.This contention about Graeff is based on the testimonyof Clements that Graeff held a decided animus toward Rogers and for that reasongave testimony, designed to injure, the, respondent.The undersigned has con-sidered this contention.Although Graeff expressed 'dissatisfaction with theway some outsiders were allowed to enter the plant without first obtaining clear-ance through his office, he displayed no animosity toward Rogers in his testi-mony.He testified under subpena and impressed the undersigned as testifyingsomewhat reluctantly,but truthfully uMoreover,the witness Eleanor B. Omer,who corroborated Graeff with respect to Clements'remark,impressed the under-signed as a truthful and forthright witness.The undersigned finds no meritin the contention that the testimony of these witnesses was discredited."Under the circumstances the undersigned credits their testimony as set forthabove.Since Johnson's testimony regarding Sulier's visit with her in the plantis consistent with the testimony of Graeff and Omer, the undersigned alsocredits her testimony 'regarding that event.On or about January 11 the respondent discharged John Sebastian, men-tioned above.About 4 days after Sebastian'sdischarge,Sulier called atthe home of this employee. A few days later he called also at the homeofEthel Johnson, mentioned' above. It is necessary to consider the detailsof these two visits. Sebastian was absent when Sulier called at his home,but Sulier talked on this occasion to Edna Sebastian, John Sebastian's wifeand a former employee of the respondent.He inquired of her regarding whereSebastian was and learned that the latter was at a hotel in Lexington withLohrum, the A. F. of L. representative. Sulier during the call went to his21 The respondent contends that Graeff's testimony that Sulier on one occasion was inthe plant without being properly "signed in" is discredited by the"visitor register"sheetswhich show Sulier's signature at each of the times he visited the plants.Graeff's testimonyshowed that he considered a visitor improperly registered if the visitor had not "cleared"through his office.Although register sheets indicate that Sulier spoke to Graeff on thefirst occasion when lie was in the plant, they fail to indicate that he did so on subsequentocccasionsThe "visitor register"sheets are therefore corroboration of Graeff's testimonythat Sulier was not properly registered as they indicate his failure to see Graeff on all buthis first visit.22 The undersigned has also considered the respondent's attack on other witnesses referredto in this Report and finds no reason for discrediting their testimony.A number of thefindings that there were unfair labor practices are based on the testimony of supervisors,'ho were called as witnesses by the respondent. IRVING AIR CHUTECO.,INC.213automobile and returned to the house with his insurance rate book, discussingwith Edna Sebastian the possibility of selling insurance to the respondent'semployees.According to Edna Sebastian's testimony, she asked Sulier if hewas the insurance man who had been at the plant "talking against the Union" "and he replied in the affirmative. She also testified that Sulier stated hewas interested in keeping the respondent's plant in Lexington, but that it wasto be moved ; that she told Sulier about her husband, John Sebastian, havingbeen discharged, and stated that she believed the discharge was for union activ-ity ; that Sulier stated, "Well, why didn't he get hold of Mr. Smith 24 and talkto him about the union, and whether he should join" ; that Sulier told her therespondent could not raise wages, that he asked her the names of the A. F. of L.Committee ; that she gave him the names of Jewell Lowther and Ethel Johnson,and he made note of them.Sulier's call at Johnson's home was on January 20, 8 days after his discussionwith her in the plant, as detailed above. Johnson testified that on this occasionSulier said substantially the same things he hadsaidto her at the plant; thathe also stated that he had received several complaints about working conditionsin the plant and that he would see Waite, the respondent's president, about havingsuch conditions improved ; that Johnson told him she would like for the re-spondent's employees to have job security but that she wasnot seeking anybetter job; that Sulier said, "Whenever there is a better job down there for youI am going to see that you get one.",Sulier testified that he called at these homes, but that these calls;like hisconversations in the plants, were only for the purpose of selling insurance.He denied having stated to Edna Sebastian at theSebastianhome that he hadbeen in the plant "talking against the union" or having discussed that the plantwas to be moved. He testified that at the Sebastian home he learned fromEdna Sebastian that John Sebastian had been discharged and that Edna Sebas-tianclaimed the discharge was because of union activity; that he suggestedthat the A. F. of L. effect Sebastian's reinstatement ; that Edna Sebastian thengave him the names of Ethel Johnson and Jane Bowsher as union organizers ;that he then made note of the matter, as he intended to see Ethel Johnson con-cerning it.He denied having inquired of Edna Sebastian why her husbandhad not talked to Smith regarding whether he should join the A. F. of L.Suliertestified that at the Johnson home she volunteered the statement that theA. F. of L. was going to obtain Sebastian's reinstatement and that for suchreason Stiller did not mention to Ethel Johnson his discussion with Edna Sebas-tian.Sulier also testified that Johnson's mention of reinstatement for Sebastianwas the only way in which job security was discussed on the occasion of thecall at her home.In explanation of why he called at these two homes Sulier also stated that hecalled on Mrs. Johnson because she asked him to do so at the time of his discus-sion with her in the plant.He stated that Sebastian's name had been left himwith a list of other prospects by an insurance salesman in his office who hadjoined the armed forces of the United States. In considering Sulier's explanationregarding why he called at these homes, the undersigned is impressed by the factthat both of these employees were prominent in the A. F of L. John Sebastianwas secretary of the A. F. of L. local and more than any other employee is men-tioned in the evidence as having been active in Its organizational drive.Ethel23The A. F of L was the only union which was then organizing the respondent'semployeesu Apparently this testimony refers to M. L. Smith, who was at that time PlantSuperintendent. 214DECISIONSOFNATIONAL LABOR RELATIONS BOARDJohnson was an adviser of the A. F. of L. local.2S Surlier knew before he calledat her house that she held an official position with the A. F. of L., because EdnaSebastian had so informed him.The undersigned interrogated Sulier as towhether during January and February he made calls at the homes of any otheremployees of the respondent. Sulier replied negatively.During this time morethan 500 employees were working at the old plant. After the new plant cameinto production in February about 400 additional employees were added to therespondent's payroll.If Sulier's sole interest was the sale of insurance it isunlikely that he would have confined his calls to these two homes. The under-signed finds inadequate his explanation of why in January and February hesingled out the homes of Sebastian and Johnson and called only at them. Underthe circumstances the undersigned credits the testimony of Edna Sebastian andEthel Johnson, as set forth above, about the calls of Sulier at their homes.As found above, Clements' remarks as to why Sulier was in the plant signifiedthat such activity was with her knowledge and approval. Since she has beenthe personnel director for the respondent in' Lexington from the time it beganemployees, the undersigned finds that her knowledge and approval of'these activi-ties, as detailed above, should be imputed to the rspondent.Moreover, since thecalls of Sulier at the Sebastian and Johnson homes were during the same time ashis activities in the plants, and his conversations on these occasions were designedto the same end, it is reasonable that they also were with the respondent's knowl-edge and approval.The undersigned so finds.The undersigned finds that the remarks of Sulier to Edna Sebastian and EthelJohnson, as detailed above, were parts of activity conducted by Sulier to assistthe 'respondent discourage A. F. of L. support by its employees and his activitywas with the knowledge and approval of the respondent. The undersigned findsthat by his remarks to Edna Sebastian 28 and Ethel Johnson the respondent hasinterferred with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.D. Interference with, domination and support of the Independent1.The organization of the Independent; its contract with the respondentEarly in February one Martin, International 'Organizer for the A. F. of L,`Lohrum, Vernon R. Chambliss and another A. F. of L. representative called atthe new plant and held a conference with Rogers and George Waite,28 presidentof the respondent corporation.Martin, acting as spokesman for the A. F. of L.,requested that the respondent execute a collective bargaining contract with thatlabor organization.Chambliss testified that Martin made a claim on this oc-casion that the A. F. of L represented a majority of the respondent's employees.Waite and Rogers both denied that Martin made such a claim.However, thereis agreement in this testimony that methods of determining the majority ques-tionwere discussed. It is unlikely that methods of determining the questionwould be discussed unless the A. F. of L. representatives made such a claim. Theundersigned is convinced that Waite and Rogers were mistaken as to this part ofthe discussion, and finds that the A. F. of L. claimed a majority.26 Johnson referred to the advisers as something like a board of directors. '29Although Edna Sebastian was not herself at the time an employee of the respondent,since her husband was an employee the undersigned has found that the remarks made toher constituted an unfair labor practice.See footnote 15,supra.'Martin is an organizer for the Upholsterer's International Union of North America,which is the charging labor organization in the proceeding.28Waite is located in Buffalo, New York, where the respondenthas its principal place of`business andoperates another plant.He is in Lexington only occasionally. 1RVING AIR CHUTE CO., .INC.215Although thereis disagreementin the testimony regarding some of the thingsthat weresaidabout determining the majority question, it is clear that Waitesuggesteda check of the A. F. of L. membership list against the payroll by arepresentative of the respondent.Martin refused to agree to this suggestionand proposedthat it be done by a representative of the Board.Waite, however,stated that he did not regard the matter as something which should be presentedto the Board.Before conclusion of the conference he stated that he would con-sult counsel in Buffalo about the matter.Waite returned to Buffalo and aftera few days Martin telephoned him.Waite told Martin that he had not yet hadopportunity to consult with counsel.Thereafter on or about February 15, Martinsent a telegram to Waite, stating to Waite that the A. F. of L. had fled "addi-tional charges."Apparently Martin referred to the filing of a petition for in-vestigation and certification of representatives because such a petition was filedabout that time and on February 17 the Regional Director wrote a letter toWaite which notified the latter of this fact.Waite's testimony, moreover, indi-cates that he understood Martin's telegram referred to the petition for investi-gation and certification of representatives.On February 20 Waite wrote in answer to the Regional Director that the re-spondent would not recognize any labor organization as the sole bargainingagent of its Lexington employees until such organization had "established itsright to be recognized in the manner provided by the National Labor RelationsAct and the rules adopted by the National Labor Relations Board." Also onFebruary 20 the Regional Director wrote the respondent at Lexington and FieldExaminer David C. Finlay wrote Waite at Buffalo, New York. The RegionalDirector in his letter mentioned the fact that a charge that the respondent hadviolated Section 8 (3) of the Act had been filed by Bowsher, mentioned, above,Field Examiner Finlay mentioned in his letter to Waite the Bowsher charge,which the two previously discussed by telephone, and expressed the expectationof seeing Waite in Cincinnati later the next week.Field Examiner Finlay alsomentioned the matter of the petition which had been filed and expressed hopeto receive a copy of the payroll by the following Tuesday in order to have anearly hearing in event a consent election could not be arranged S°Rogers, pur-suant to instructions from Waite, mailed the Regional Office a copy of the re-spondent's Lexington payroll for February 12 with a letter in which he statedthat it was for the personal and confidential use of the Board.Meanwhile, an employee by the name of Anna H. Wilder, who had begunwork for the respondent in December 1942, early in February 1943 spoke to afew of the other employees about the possibility of having an unaffiliated labororganization.For some months prior to September 1942 Wilder had workedat a plant of a firm in Lexington known as Karpen Furniture Company.Whileshe worked there she had helped organize an unaf&iliated union,and in someof her talks with employees of the respondent she mentioned with approval herexperience with that unaffiliated union.Two employees to whom Wilder spoke about the possibilities of forming anunaffiliated union were Dock Adams, a mechanic, and his wife Nora Adams,who worked in the "repair, reinforcement and taping department."Aboutze There was disagreement in the testimony as to whether Waite suggested and Martinrefused during the conference having a neutral person check the membership cards againstthe payroll ; also as to whether Martin suggested and Waite refused having the A. F. of L.and the respondent each select a representative and those two a third to make such a check.As the determination of these controverted matters is not vital to the issues in the case theundersigned has not resolved these conflicts in evidence.01 On February 22 Waite wrote Field Examiner Finlay a letter in which he expressedan intention to stop in Cincinnati the latter part of the week. 216IYEJCTSSONS OF NATIONAL LABOR RELATIONSBOMID 'February 10 Wilder and Dock Adams 31 conferred with Lawrence C. Jenkins, anattorney in Lexington,who had acted as counsel in effecting the organization ofthe unaffiliated union at Karpen Furniture Company.Jenkins informed thesetwo employees that an unaffiliated union could be organized if a majority of theemployees wished to become members. Jenkins then had typed by his stenog-rapher for signature by the employees some copies of a petition which containedthe following recital:WE THE FOLLOWING UNDERSIGNED DO HEREBY CERTIFY THAT WE WILL JOIN THEINDEPENDENT LEXINGTON PARACHUTE WORKER'S UNION. THAT THE MEMBERSHIPFEE WILL BE $1.00 AND THAT DUES IS TO BE 25 CENTS PER MONTH UNTIL FURTHERACTION BY THE MEMBERS HEREIN: THIS UNION IS TO,BE A CORPORATION AND ITSCONTROL WILL BE BY ITS MEMBERS ONLY AND OUTSIDE CONTROL WILL NOT BE AC-CEPTED IN ANY WAY.Wilder, Adams, and a few other employees circulated copies of this petitionamong the employees for signature.After about 500 signatures had been obtainedthose who had circulated the papers turned them over to Adamsand he reportedto Jenkins that more than 50 percent of the employees had signed them.Jenkinsthen prepared for execution some articles of incorporation, and on or aboutFebruary 22 in front of the plants in excess of six hundred signatures of em-ployees were appended to these articles of incorporation as incorporators of theIndependent Lexington Parachute Worker's Union of Lexington, Kentucky.In connection with both the copies of the petition and the articles of in-corporation, mentioned above, it is significant that certain employees who signedthese documents had the rank of supervisors.Mildred Smith and Mae Harris `2both signed these two documents on or about February 22. Smith has beenemployed at the old plant from the time it began operations and has alwaysbeen a supervisor except for the first 2 weeks of her employment. She directsthe work of about 28 employees on one shift, who operate double needle machines.Harris became a supervisor at the old plant in June 1942. She directs the workof about 18 to 20 employees who operate the four needle machines on one ofthe shifts.Smith and Harris on the same occasion signed the petition at alunch period in the plant upon solicitation of William A. Witherspoon, wholater was elected president of the Independent as discussed below.Later duringthe same day these employees on separate occasions signed the articles of incor-poration in front of the old plant.Smith testified without contradiction and theundersigned finds that most of the employees on the morning shift were presentwhen she signed the document. Similarly the undersigned credits the uncon-tradicted testimony of Harris that a group of 25 to 30 employees or more werepresent whenshe signedit ; also that several supervisors whose names she didnot recall were in the group.Eugene Crase, supervisor of about 20 employees who are in the harnessdepartment on the morning shift in the old plant,alsosigned both a copy of thepetition and the articles of incorporation of the IndependentCrase signed thepetition when it was presented to him by Wilder on the street.He professed aninability to remember the signing of the articles of incorporation, but concededin his testimony that a signature on the document appeared to be his. Therecord is silent as to the circumstances under which he signed it.Supervisor Lillian Tucker, mentioned above, who directs the work of about25 employees on the morning shift at the old plant, also signed the articles of31Mention of Adams hereinafter, refers to Dock Adams unless otherwise stated81This employee is also known as Mattie May HarrisMary Harris,mentioned below,is also known as Mary Edith Harris. IRVING AIR CIiUTE 00., INC.217incorporation of the Independent in front of the old plant.A portion of theuncontradicted testimony of Tucker on cross-examination about signing thedocumentwas asfollows :Q (by Mr. Shaw). And when you went down the steps were some ofgirls who work with you or under you, were they with you?A. Yes.Q. And did they line up and sign like you did?A. That is right.When asked how she happened to stop in front of the building and sign thearticles of incorporation, Tucker testified, "Well, my goodness, there was a crowd,you couldn't help but know something was going on." The undersigned creditsTucker's testimony as set forth above.Another supervisor who signed thearticles of incorporation was Gladys Wright, who directs the work in the khakidepartment on the morning shift in the old plant.This is the largest departmentat the respondent's Lexington plant, Wright having about 35 employees underher supervision.Moreover, Supervisor Mary Harris signed a copy of the petitionand on February 28 attended a meeting with about 300 other employees at whichofficers were elected for the Independent.Harris is "supervisor over hems". onthe morning shift at the new plant.Prior to that time she held a similar positionon the night shift at the old plant.As a supervisor she had had from 5 to 14employees under her direction.Three other supervisors, Ann Hostetter, MaryS.Peel, and Leva G. Barnette, paid the initiation fee and dues and were issuedmembership cards in the Independent in or about March 1943. Peel's name alsoappears on the articles of incorporation as one of the incorporators.Witnesses called by the Board testified, moreover, that at about the time theIndependent was being organized certain supervisors made statements andengaged in conduct which assisted the Independent and signified employersupport of that labor organization.Violet Smith, an employee under the directionof Supervisor Mildred Smith, mentioned above, testified that about mid-January,soon after the bell which indicated the time to begin work had rung, she had aconversation with Supervisor Smith at a basket where the employees in thedepartment at the commencement of the shift obtained the materials on whichthey worked. ' Violet Smith testified that on this occasion she told SupervisorSmith that she understood the A. F. of L. was about to organize the respondent'semployees ; that when questioned by Supervisor Smith as to whether she was amember she answered negatively and said that she saw no reason for joiningbecause, working conditions were splendid; and that Supervisor Smith then said,"That damned A. F. of L. is trying to organize. If it gets in here we will allcatch hell."This witness testified that later in January or early February atabout the same place in the plant she mentioned to Supervisor Smith that "theunion" was soliciting employees as they entered the plant ; that upon inquiry sheagain told Supervisor Smith that she had signed nothing and saw no reason todo so ; that Supervisor Smith then said, "It will keep that God damned A. F. of L.out of here."The same witness testified that 2 or 3 days later at the close of.work after she had gone downstairs at the plant she told Virginia Jordan, anemployee, in answer to a question by the latter that there was no use to paymoney to the Independent or to join it. as the employees would get nothing outof it"; that Supervisor Smith who was present said "if that damn A. F. of L. getsin here we will all catch hell." Violet Smith testified that Virginia Jordanmentioned above, who was an employee and sister of Supervisor Smith, was33 It is notclearfrom the evidence how many employees these three supervisors havein their respectivedepartments. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresent at all three of these conversations ; also that Mary Courtney an employeeand cousin of Supervisor Smith by marriage, and Pearl Burnette, an employee,were present at two of them " Supervisor Smith denied that the conversationsdetailed in the testimony of Violet Smith as set fourth above took place.Courtney,Jordan and Burnette denied hearing any such conversations.Supervisor Smith's activity in signing the petition and articles of incorporationon behalf of the Independent has been set forth above.Her own testimony showsher complete support of the Independent, in that she placed her signature on thearticles of incorporation without solicitation.Furthermore, she testified that shepaid the initiation fee and dues to the Independent. Such affirmative action byher in support of the Independent makes it likely that she also made remarkssuch as those testified to by Violet Smith.The undersigned, moreover, in evalu-ating the testimony of Courtney, Jordan and Burnette has considered the factthat two of them are related to Supervisor Smith and that all three are membersof the Independent.Moreover, it is possible they were in the vicinity of theconversations as detailed by Violet Smith, but did not hear Supervisor Smith'sremarks even though made as testified to by Violet Smith. Violet Smith im-,pressed the undersigned as a truthful witness.The undersigned finds that theconversation between her and Supervisor Mildred Smith at the approximatetimes ' mentioned in her testimony took place as detailed by her.Lottie Ray, a former employee in the silk department at the old plant, testi-fied that in February Mae Harris, mentioned above, supervisor of some em-ployees who operated machines near where Ray worked, asked Ray, upon areturn to work after an absence, whether she had signed "the charter."Accord-ing to Ray she then asked Harris to explain "what charter" and Harris replied,"Oh, we are having a company union." Ray further testified that Harris toldher in reply to a question "that Witherspoon and a couple of ladies from downin the office were getting it up and she said they were forming the company unionto the keep the A. F. of L. out."Harris denied that this conversation as testi-fied to by Ray took place.Maury Ross, mentioned by Ray as having been presentduring the conversation, was not called as a witness.Harris' activity insigning both the petitions on behalf of the Independent and its articles of in-corporation has been discussed above.Under the circumstances the under-signed credits the testimony of Ray as stated above regarding the conversationbetween himself and Mae Harris.Ethel Robinson, an employee in the silk department, testified that in Februarywhen she was working on the night shift at the old plant she had a conversationwith,Supervisor Mary Harris, mentioned above, and Hazel Bruce, whom Robinsoncharacterized as also a supervisor.Although Bruce had in the past exercisedsupervisory authority over about 10 employees in the harness department, she infact had been discontinued from supervisory duties on February 1.Thereafter,Bruce with other employees was laid off on February 18 and her lay-off con-tinued until March 1 when she resumed work at the new plant. On Febru-ary 19 during this lay-off Wilder solicited and obtained her membership in theIndependent.Bruce at once became active In solicitation for it and on thenight of February 19 entered the old plant with one of the petitions mentionedabove, at about 10:15 p. in. when a 15 minute intermission between shifts begins.8' VioletSmith'stestimony was that Courtney and- Jordan were presentat the first,Jordan and Burnette at the second, and all of them at the third conversationI"Violet Smith was confused regarding whether conversations referring to the organiza-tional activity of the Independent took place in January or February.The failure torecollect that the activities of the Independent began in February was common with variouswitnesses duringthe hearing. TRUING AIR CHUFM 00., INC.219She showed the petition to some of the employees in the repair department andthen went to a department in another part of the plant to discuss it with someof the employees there.Robinson was seated at a machine between these de-partments and as Bruce passed her the conversation took place. Robinsontestified that she was at her machine and had already begun work. She furthertestified as follows about the conversation which she says both Bruce and Super-visor Mary Harris had with her on this occasion :Miss Bruce brought a paper up there and asked me if I had signed itand I said, "No, what is it?" Mary Harris said, "It is a good thing, Ethel.You better sign it."So Miss Bruce said, "well, I've got to go over there andsee this other woman. I am not supposed to be doing this now." So Isaid, "Well, bring the paper back when you see her and I'll sign it." . . . .Well just about that time Miss Clarke came back and started talking withMary and I went on with my work and then Mary said, "Ethel, Miss Clarkesaid that you would be safe."Clarke, as stated above, is the assistant to the general manager.Bruce agreedin her testimony that she talked to Robinson about joining the Independent on thisoccasion.She testified, contrary to Robinson, that she did not have the petitionwith her at the time, but had temporarily left it with the employees to whomshe spoke when she had been in the repair department. She testified thatHarris was present when she spoke to the girls in that department, but thatshe did not hear her say anything. She did not deny that Harris was alsopresent when she spoke to Robinson.Harris, who with others signed the pe-titionwhich Bruce brought into the plant on this occasion, testified that shespoke to Clarke when Bruce brought this petition into the plant.Harris testi-fied that Clarke said she knew nothing about, the paper and for the employeesto do as they pleased about signing it. She denied telling the employees thatClarke had said it was safe to sign. She did not deny the other remarks at-tributed to her by Robinson, however.Although Bruce was not a supervisor atthe time of these events, it is necessary to resolve the conflict in the evidenceset forth above regarding the conduct of herself and Supervisor Mary Harrisinasmuch as Bruce's conduct on the occasion affords the setting for the remarksmade by Harris.Furthermore, the fact that Supervisor Harris signed the peti-tion circulated by Bruce on this occasion and was present as the latter talkedto Robinson and some of the other employees signified management approvalof Bruce's activity. It is therefore important to resolve the issue as to whatwas said.Bruce not only was active in the campaign for the Independent, butalso showed a definite animus toward the A. F. of L. during her lay-off by sug-gesting to some of the employees on an occasion when Sebastian was passingout handbills for that labor organization to throw them in his face.' As statedabove,Harris signed the petition circulated by Bruce. She stated that shedid so because "if the A. F. of L. got in, maybe the plant would close" andshe didn't know when the employees would go back to work.Harris also paid theinitiation fee in the Independent and dues for the month of March.Moreover,she attended the organizational meeting of the Independent which took placeon February 28 and took part in the election of officers. Under all the cir-cumstances the undersigned credits the testimony of Robinson as set forth aboveregarding what was said to her by Bruce and Harris on February 19.mAlthough Bruce denied that she knew the nature of the literature being passed outby Sebastian,she failed in her testimony to assign any other reason for making the suggestionthan the fact that it was union literature.Under the circumstances the undersigned findsthat Bruce knew the nature of the literature when she made the suggestion. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 27, the A. F. of L. filed with the Regional Office a charge thatthe respondent had violated and was violating Section 8 (2) of the Act. Onthe same day the Regional Director wrote the respondent in Lexington, men-tioned the fact that this charge had been filed, that Field Examiner Finlay wouldsoon communicate with it about the matter, and that meanwhile a statement ofthe respondent's version of the facts would be appreciated.On the next daya group of about 300 of the respondent's employees, who apparently had signedthe Independent's articles of incorporation, held a meeting in a hall across thestreet from the old plant and elected officers of the Independent. Jenkins,attorney for the Independent, presided at this meeting.He had on both Febru-ary 20 and 27 prior to the meeting written letters to the -respondent on behalfof the Independent, which he read at the meeting. The first of these lettersstated that "outside influence" was being pressed upon the employees and "inorder to preserve the same conditions, treatment, and cooperation" -they wereforming an "independent union." The letter further stated that the Independentrepresented a majority of the employees, and that its object was to continue"friendly cooperation ... without having outside interference." It requestedthat the respondent communicate with it before contracting with any other labororganization.The letter of February 27 also stated that the respondentrepresented a majority of the employees, and that the Independent would soonpresent the respondent with a contract as to wages, hours-and working condi-tions of the respondent's Lexington employees.On March- 1, Waite and two attorneys representing the respondent met inthe Board's Regional Office, and held a discussion with the Regional Director,Field Examiner Finlay, and an attorney for the Board regarding Bowsher's,charge of discrimination and the A. F. of L.'s charge that the Independent wascompany dominated.37Both of the charges were discussed at the conferenceand Waite stated that he would investigate them and report his findings tothe Regional Director.Waite thereafter went to Lexington and talked withsome of the supervisory employees regarding whether they had been con-ducting themselves in a manner derogatory to the A. F. of L. They all deniedany such conduct except Albert Smith whose activity has been discussedabove.Waite instructed Smith to refrain from involving himself in unionmatters.Waite also ascertained from Rogers that Bowsher would be re-instated soon, although he did not inquire why Rogers had dischargedBowsher?On March 23, Attorney Jenkins and William A. Witherspoon, the latter hav-ing been elected president of the Independent at its meeting on February 28,wrote the respondent a letter in which they stated that the Independent hadgrown from about 600 to about 800 members since its formation, and thatat a directors meeting there had been a vote that the Independent obtain acontractwith the respondent regarding wages and working conditions at itsLexington plants.The letter stated a willingness by the Independent to fur-nish the respondent with a list of its members and requested the respondentor its representatives to communicate with the Independent about the proposedcontract.On March 26 Rogers answered this letter from Jenkins and Wither-spoon, stating that the respondent was willing to deal with any labor organi-zationwhich represented a majority of its employees and that it would beglad to examine any evidence of majority which the Independent might produce.w Although the charge filed ,by the A. F. of L did not refer to the Independent by nameit, obviously had reference to that labor organization.31Waite instructed one of the,respondent's attorneys who attended the conference in theRegional Office to communicate these developments to the Regional Director.Presumablyhe did so. IRVING AIR CHUTE CO., INC.221On the next day Jenkins, Witherspoon and some of the other officers of theIndependent 80met with Rogers, Louise Clarke, assistant and secretary toRogers, and William H. Townsend and John L. Davis, ' attorneys for the re-spondent, at the new plant.Rogers and one of the respondent's attorneys in-quired whether the Independent could prove its majority. Jenkins stated thatitcould do so and it was agreed by those present that the Independent'smembership list should be checked against the payroll of the previous week.Rogers, Clarke,Witherspoon, and Wilder spent from late that afternoon untilAbout 11:30 p. m. making such a check. The respondent agreed on the basis ofthis check that the Independent had the claimed majority.40Representativesof the Independent and the respondent thereafter held contract negotiationmeetings on March 30 and April 1, 2, and 3.On March 30 Jenkins submitted a form of contract as a basis for discussion. 41He and the other representatives of the Independent asked for a closed shopand the check-off.The respondent refused to accede to these two demands.On April 1 these requests were renewed, but were again refused. The re-spondent's representative then also refused to agree to a request by theIndependent that its membership should be "frozen" as of the date the contractwas signed.The negotiators agreed on a compromise, however, to the effectthat employees who were members of the Independent 15 days after date ofthe contract and who joined later should as a condition of employment remainmembers during the life of the contract. At this conference also the re-spondent's representatives refused a request to provide in the proposed con-tract that the members of the Independent should be given preferred considera-tion in the hire and reinstatement of employees, but agreed to a provisionwhereby the respondent would furnish the" Independent from time to time withthe names of new employees. There was also discussion at this conferenceon wage increases.Except for wage increases the negotiators reached sub-stantial agreement before the end of this meeting on April 1 as to the provi-sions of the contract.tinued discussion of wage increases and the negotiators that day agreed onthis final matter in the negotiations subject to approval of Waite, who wasat the respondent's principal place of business in Buffalo.Efforts were made,but unsuccessfully, to telephone him that afternoon.On April 3 Rogers andone of the, attorneys for the respondent succeeded in talking by long distancetelephone toWaite.Waite stated that he would not accede to the demandmade by the Independent with respect to one item" of wages concerning whichthere had been disagreement, but stated that he was willing to comprouiieethe matter at a stated figure.The respondent's representatives informea theIndependent's representatives ofWaite's position.The latter group thereuponheld a short meeting and decided to accept the compromise offer proposes byWaite.The contract was signed a few minutes later.This contract is stilt ineffect.It has never been submitted to the members for a vote of approval, but3 At all thebargaining conferencesbetween the Independent and therespondent,discussedbelow,William Witherspoon, Dorothy Broakshire, and Dock Adams as officers or directorsof the Independent, were in attendance on its behalf with AttorneyJenkins.Also TommyTompkins,Jimmie Young, and Noia Adams, whowere also officers anddirectors attendedone or moresuch meetings.+0Rogers testifiedthat of about980 employees 825 to 840 had affiliatedwith theIndependent.°The contract submitted by Jenkinsappears to have been a copy of one used betweenan A. F. of L. union and another employer.*= The Independentwas askinga wag rateof 60 cents an hour foremployeeswho workedon main,seams.Waite refused thisdemand, butoffered 57th cents,which was,accepted asstated below. 222DE'CLSQONSOF NATIONALLABOR RELATIONS BOARDat a meeting of about 200 to 300 members on April 11 Its provisions were readby Attorney Jenkins and those present were afforded opportunity to makeobjections.442.Conclusions regarding the IndependentIt is obvious that the activities of certain supervisors, as detailed above, aredefinitely identified with the events which initiated the Independent.The actions of Supervisors Mildred Smith, Mae Harris and Eugene Cruse insigning both copies of the petition and the articles of incorporation, the action ofTucker and Wright in signing the articles of incorporation, of Mary Harris insigning the petition and attending the organizational meeting on February 28,and of Supervisors Ann Hostetter, Mary S. Peel, and Leva G. Barnette in joiningthe' Independent were overt acts which signified employer approval of the moveto organize the Independent.All evidence regarding the signing of the petition and the articles of incor-poration shows that groups of employees were present on such occasions.Asfound above, most of the employees on the morning shift were present whenMildred Smith signed and a group described by Tucker as "a crowd" was presentwhen she signed the latter document. This presence of groups or crowds ofemployees at such times made the conduct of the supervisors mentioned above inaffixing their signatures to these documents tantamount to an express announce-ment of employer support of the Independent.The attendance of SupervisorMary Harris at the organizational meeting on February 28 was conduct of similareffect.The remarks, moreover, of Supervisors Mildred Smith, Mae Harris, andMary Harris, when viewed in connection with the other conduct by them andSupervisors Crase, Hostetter, Peel, Barnette, Tucker, and Wright, as detailedabove, left the employees with no escape from the conclusion that the respondentfavored the Independent.The remarks and conduct of Mary Harris whenBruce circulated the petition in the plant on February 19, as detailed above, weresuch as to signify management approval of Bruce's activity on that occasion.Certain of the supervisors, as mentioned above, also paid an initiation fee anddues to the Independent. Supervisors Mildred Smith, Mary Harris, AnnHostetter,Mary Peel, and Leva G. Barnette all made such payments. Of ap-proximately forty supervisors in the two plants, nine thus in some way lent itassistance.Furthermore, the effect of their conduct becomes still more signifi-cant when considered in connection with the remarks of Supervisor Albert Smith,the discrimination against Bowsher, the activities of Sulier, and the circum-stances under which the respondent executed the contract with the Independentas considered below.After the general organizational meeting of the Independent on February 28the officers and directors also held a meeting.Attorney Jenkins on this occasionadvised them that supervisors should not be admitted to membership. It wasthen decided that applications for membership from supervisors should,be re-voked and that initiation fees and dues payments from any of them should be re-turned.After this action there is no evidence that the names of supervisors werecarried-on the Independent's membership list and refunds were made of initiationfees and dues paid by them. The refunds, however, were not in all instancesmade promptly.That to Mary Harris, for instance, was not made until duringthe hearing.*'AlthoughWitherspoon indicated in his testimony that a motion signifying approvalof the contract was acted upon at this meeting, others who were present did not so testifyand the minutes of the meeting do not so indicate. It is clear from the evidence, however,that opportunity to make objections was afforded.The undersigned is convinced and has,found above that this is the only form of approval the members of the Independent gavethe contract. IRVING AM OHUTE CO., INC.223The respondent and the Independent contend that the action of the latterin refunding initiation fees and dues paid by supervisors and in refraining fromcarrying them on the membership list dissipated the effect of their prior conductin support of the Association.The undersigned finds no merit in this con-tention.Discussion of the matter was not had before the general membershipof the Independent and no announcement of the action of the officers and direc-tors was made either to the membership of the Independent or to the employeesgenerally.The situation, therefore, remained that the influence of the super-visors as detailed above, had been exercised in support of the Independent andnothing was thereafter done to nullify it as far as the rank and file of em-ployees were concerned.For aught that they could know the support of thesesupervisors for the Independent continued unabated.Under the circumstancesthe undersigned finds that the effects of their support were not dissipated."There remains for consideration the circumstances surrounding the executionof the contract with the Independent.As stated above, the A. F. of L. earlyin February asked the respondent to execute a collective bargaining contractwith it.When the A. F. of L. request was not acceded to it filed a petition on orabout February 17 for investigation and certification of representatives.TheRegional Director immediately notified the respondent of the pendency of thispetition.Three days later Field Examiner Finlay in A. letter urged the respond-ent to submit a copy of its payroll promptly in order that the election mattermight be handled with dispatch.As there is no evidence of anything said ordone that should have caused the respondent to think the petition had beendismissed or withdrawn, the undersigned concludes that the respondent knewor should have known that the petition was pending at all times after receiptof the letter of February 17 from the Regional Director.The Regional Directoralso on February 20 and 27 notified the respondent by letters written on thosedatesabout the respective charges which alleged discrimination againstBowsher and violation of Section 8 (2) of the Act with respect to the Independ-ent.96These charges were not disposed of and the respondent knew of their exist-ence at the time of the contract negotiations.The prompt execution of the con-tract with the Independent after these events and after the conduct by certainsupervisors in support of it, as detailed above, can reasonably be viewed onlyas a further act of assistance to the Independent.Under all the circumstancesthe contract was not executed with a labor organization which representedan uncoerced majority, regardless of what its membership may have been.The undersigned finds that the respondent has dominated and interferedwith the formation and administration of the Independent and had contributedsupport to it, and that it has in this and by the remarks and conduct of Super-visors Mildred Smith, Mae Harris, Eugene Crase, Lillian Tucker, Gladys Wright,Mary Harris, Ann Hostetter, Mary Peel, and Leva G. Barnette, as detailed above,interfered with, restrained, and coerced its employees in the exercise of therights, guaranteed in Section 7 of the Act.`e"The respondent contended, also, that it had instructedits supervisorsto remain alooffromunion matters.On the basis of the testimonyof a number of supervisors,however,who testified that theirsuperiors had never discussedthe matter with them,the undersignedfinds thatthe respondentmade no consistenteffort to adviseall supervisorson the subject.The respondent also contends that the notice posted by it on or about January 27, 1943was evidence to its employees that they were free to exercise their own choice in mattersof union membershipand activity.Since the unfairlabor practices detailed hereincontinuedafter theposting ofthis notice, the undersignedfinds no merit in the contention.45These charges were laterconsolidated in theamended chargefiled on April 8."Besides the evidencediscussed in thisReport there is testimony that therewere numerousother acts and statements in oppositionto the A. F. of L. by variousemployees identifiedwith the management.All such acts and statements are denied and, although the under- 224DECLSIONS OF NATIONAL,LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring in con-nection with the operations of the respondent described in Section I above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tand to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices theundersigned will recommend that it cease and desist therefrom and that it takecertain affirmative action which will effectuate the policies of the Act.The undersigned has found that the respondent has dominated and interferedwith the formation and administration of the Independent and has contributedsupport to it. In order to effectuate the policies of the Act and free the employeesof the respondent from such domination and interference and the effects thereofwhich constitute a continuing obstacle to the exercise by the employees of therights guaranteed them by the Act, the undersigned will recommend that therespondent withdraw all recognition from the Independent as the representativeof any of the respondent's employees for the purpose of dealing with the re-spondent concerning grievances, labor disputes, wages, rates of pay, hours of em-ployment and other conditions of employment and completely disestablish it assuch representative.Since the contract of April 3, 1943, between the respondent and the Independentrepresents the fruits of the respondent's unfair labor practices, the undersignedwill recommend that the respondent cease giving effect to it or to any existingcontract between the respondent and the Independent and to any modification,renewal or extension thereof.Nothing in the undersigned's recommendations,however, shall be construed as requiring the respondent to vary its wage, hourand other substantial features of its relations with the employees themselves, ifany, which the respondent has established in the performance of the contract asextended, renewed, modified, supplemented or superseded.The undersigned has found that the respondent has discriminated in regardto the hire and tenure of employment of Jane Bowsher. The undersigned willrecommend that the respondent make her whole by paying her the wages shewould have received from respondent from the date of the discrimination againsther on January 15, 1943 until the discrimination against her was 'discontinuedon February 8,1943, less her net earnings 47 during that period..Upon the basis of the above findings of fact and upon the entire record in thecase the undersigned makes the following :CONCLUSIONS OF LAW1.Parachute Workers, Local of Upholsterers' International Union of NorthAmerica, affiliated with the American Federation of Labor, and Independent Lex-signed is gravely suspicious that some of these events took place as testified to by Boardwitnesses,he has credited the denials and has made no findings of unfair labor practices,on the basis of such evidence.47By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working elsewherethan for the respondent,which would not have been incurred but for his unlawful dischargeand the consequent necessity of his seeking employment elsewhere.SeeMatter, of Crossett"Lumber Company and United Brotherhood of Carpenters and Joiners of America, Lu1mberand Sawmill Workers Union, Local 2590,8 N. L. R. B. 440.Monies received for work per-formed upon Federal, State,county,municipal;or otherwork-reliefprojects shall beconsidered as earnings.SeeRepublic Steel Corporationv.N. L. R.B., 311 U. S. 7. IRVING AIR CHUTE00., ii&225ington Parachute Worker's Union'of Lexington,Kentucky,are labor organiza-tions within the meaning of Section'2 (5) of the Act.2.By dominating and interfering with the formation and administration ofIndependent Lexington Parachute Worker's Union of Lexington,Kentucky, andcontributing support thereto the respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(2) of the Act.3.By, discriminating in regard to the hire and tenure of employment of JaneBowsher, thereby discouraging membership in a labor organization,the respond-ent has engaged in unfair labor practices within the meaning of Section 8 (3)of the Act.4.By interfering with, restraining and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the un-dersigned recommends that the respondent,its officers,agents, successors, andassigns shall :1.Cease and desist from :(a)Dominating or interfering with the administration of Independent Lex-ington Parachute Worker's Union of Lexington,Kentucky,or with the forma-tion or administration of any other labor organization of its employees or fromcontributing support to the Independent or any other labor organization of itsemployees ;(b)Recognizing,or in any manner dealing with Independent LexingtonParachute Worker's Union of Lexington,Kentucky,as the representative of anyof its employees for the purpose of dealing with the respondent concerning griev-ances, labor disputes,rates of pay,hours of employment or other conditionsof employment ;(c)Giving effect to the contract of April 3,1943 with the Independent Lex-ington Parachute Worker's Union of Lexington,Kentucky,or to any extension,renewal or modification thereof, whether written or oral, or to any other agree-ments, understanding arrangements entered into with that labor organization ;(d)Discouraging membership in Parachute Workers, Local of Upholsterers'International Union of North America, affiliated with the American Federationof Labor,or any other labor organization of its employees by discriminating inregard to hire and tenure of employment or any term or condition of employment ;(e) In any other manner interfering with, restraining,or coercing its employ-ees in the exercise of the right to self-organization,to form, join or assist labororganizations,tobargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid and protection as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Independent Lexington Parachute Work-er'sUnion of Lexington,Kentucky,as the representative of any of its employeesfor the purpose of dealing with the respondent concerning grievances,labor dis-putes,wages,hours of employment,or other conditions of employment andcompletely disestablish said labor organization as such representative ; 226DEC SIIONS OF NAMIONAL LABOR RELATIONS BOARD(b)Make whole Jane Bowsher for any loss of pay she may have sufferedby reason of the respondent's discrimination in regard to her hire and tenureof employment and the terms and conditions of her employment by payment toher of a sum of money equal to that she would have earned as wages from thedate of the discrimination against her to the date such discrimination' wasdiscontinued, less net earnings during said period;(c) Immediately post notices to its employees in conspicuous places in itstwo plants at Lexington, Kentucky, and maintain such notices for a period ofnot less than sixty (60) consecutive days from the date of posting, stating (1)that the respondent will not engage in the conduct from which it is recommendedthat it cease and desist in paragraph 1 (a), (b), (c), (d) and (e) hereof and(2) that the respondent will take the affirmative action set forth in paragraph2 (a) and (b) hereof;(d)Notify the Regional Director for the Ninth Region in writing within ten(10) days from the receipt of this Intermediate Report what steps the respondenthas taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article II ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof. Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days after the date of the order transferring the case to theBoard.Wm. B.BARTON,TrialBoaminer.Dated June 29, 1943.